Case 1:21-cv-06231-RBK-AMD Document 29 Filed 05/10/21 Page 1 of 2 PagelD: 130

   

State of New Jersey

OFFICE OF THE ATTORNEY GENERAL

PHILIP D, MURPHY GURBIR §, GREWAL

Governor DEPARTMENT OF Law AND PuBLIC SAFETY Attorney General
Division oF Law
SHEILA Y. OLIVER 25 Marker STREET MICHELLE L. MILLER
Lt. Governor P.O, Box 116 Director

Trenton, NJ 08625-0116

May 10, 2021

VIA ECE

The Honorable Ann Marie Donio, U.S.M.J,

United States District Court, District of New Jersey
Mitchell H. Cohen U.S. Courthouse

i John F, Gerry Plaza, P.O. Box 2797

Camden, New Jersey 08101

Re: Kendrick, et al., v. Grewal, et al,
Civil Action 1:21-cv-06231-RBK-AMD

 

Dear Judge Donio:

This office represents Defendants Gurbir S. Grewal and
Patrick J, Caliahan ("State Defendants"} in the above matter. We
respectfully request the court extend State Defendant's Time to
Answer, Move, or Otherwise respond with respect to the Complaint
filed herein to June 4, 2021.

Service of Process was effectuated on March 31, 2021 on State
Defendants. State Defendants were granted a clerk's order
extending time to answer to May 5, 2021,

Plaintiff's counsel, David Douglas Jensen, has graciously
consented to State Defendant's request for a thirty-day extension
of time to Answer, Move, or Ctherwise respond. This would extend
State Defendant's time to Answer, Move, or Otherwise respond to
June 4, 2021.

State Defendants therefore respectfully request that their
time to Answer, Move, or Otherwise respond to the Complaint be
extended to June 4, 2021.

: HUGHES JUSTICE COMPLEX + TELEPHONE: 609-376-3377 » FAX: 609-633-7434
fe New Jersey Is An qual Opportunity Employer + Printed on Recycled Paper and Recyclable

 

 
Case 1:21-cv-06231-RBK-AMD Document 29 Filed 05/10/21 Page 2 of 2 PagelD: 131

I thank Your Honor
submission.

for

By:

So Ordered this 10th day of May,

By:

May 10, 2021
Page 2

your kind consideration of this

Respectfully submitted,

GURBEIR S. GREWAL

ATTORNEY GENERAL OF NEW JERSEY
/s/ Stephanie M. Mersch

Stephanie M. Mersch

Deputy Attorney General

NJ Attorney ID: 303072019

2021

Awe

ANN MARIE DONIO, U.S.M.J.

 

 

 
